1    HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
2    HANNAH R. LABAREE, Bar #294338
     Assistant Federal Defender
3    Counsel Designated for Service
     801 I Street, 3rd Floor
4    Sacramento, California 95814
     Telephone: (916) 498-5700
5
6    Attorneys for Petitioner
     ALPHONSO HAYDEN, JR.
7
8                                    UNITED STATES DISTRICT COURT
9                                   EASTERN DISTRICT OF CALIFORNIA
10
11    ALPHONSO HAYDEN, JR.,                                 Case No. 2:14-cv-01004-WBS-DB
12
                           Petitioner,                      STIPULATED REQUEST TO EXTEND TIME
13                                                          TO FILE SUPPLEMENTARY BRIEFING
              v.                                            FOLLOWING EVIDENTIARY HEARING
14
      ROBERT W. FOX,
15                                                          Judge: Honorable DEBORAH M. BARNES
                           Respondent.
16
17           IT IS HEREBY STIPULATED by and between XAVIER BECERRA, Attorney General
18
     of California through Deputy Attorney General JUSTAIN RILEY, attorneys for Respondent, and
19
     HEATHER E. WILLIAMS, Federal Defender through Assistant Federal Defender HANNAH R.
20
     LABAREE, attorneys for ALPHONSO HAYDEN, JR., Petitioner, that the deadline to file the
21
22   supplemental briefing following the November 18, 2019 evidentiary hearing, pursuant to this

23   Court’s order at Docket # 76, be extended from on or before December 9, 2019, to on or before
24   December 16, 2019, pursuant to Local Rule 144.
25
     ///
26
     ///
27
     ///
28
     ///
     Petitioner’s Unopposed Request for Extension of Time                                            1
1    Counsel for the Petitioner requires an additional week to file the supplemental briefing because
2    of deadlines predating this Court’s order allowing for supplemental briefing due on or before
3
     December 9, 2019. An additional week is sufficient time to allow both parties to file additional
4
     briefs, not to exceed 10 pages, and limited in scope to the relevance to petitioner’s equitable
5
     tolling argument of any new evidence and/or expert testimony offered by the parties at, or in
6
7    relation to, the evidentiary hearing.

8    Dated: December 4, 2019
                                                        Respectfully submitted,
9
                                                        HEATHER E. WILLIAMS
10
                                                        Federal Defender
11
                                                        /s/ Hannah R. Labaree
12                                                      HANNAH R. LABAREE
                                                        Assistant Federal Defender
13                                                      Attorneys for Petitioner Alphonso Hayden, Jr.
14
15   Dated: December 4, 2019                            XAVIER BECERRA
                                                        Attorney General of California
16
17                                                      /s/ Justain Riley
                                                        JUSTAIN RILEY
18                                                      Deputy Attorney General
                                                        Attorney for Respondent Robert W. Fox
19
20
                                                       ORDER
21
             Pursuant to the parties’ request, and good cause appearing, the deadline for the parties to
22
     file supplemental briefing following the November 18, 2019 evidentiary hearing, is extended
23
     from on or before December 9, 2019 to on or before December 16, 2019.
24
     Dated: December 4, 2019
25
26
27
28

     Petitioner’s Unopposed Request for Extension of Time                                                  2
